[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JAN 09 2008
                               No. 07-12689                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                            Tax Court No. 19128-04

STUART WAYNE PERKINS,



                                                             Petitioner-Appellant,

                                     versus

COMMISSIONER OF IRS,

                                                            Respondent-Appellee.

                         ________________________

                         Appeal from a Decision of the
                            United States Tax Court
                         _________________________

                               (January 9, 2008)

Before ANDERSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Stuart Perkins appeals pro se the decision of the Tax Court that Perkins was
subject to a federal income tax deficiency. Perkins argues that he is not liable for a

deficiency because the Commissioner of the Internal Revenue Service failed to

notify Perkins that he had a responsibility to maintain financial documents from

which his tax liability could be established. The Commissioner has moved for

sanctions against Perkins for maintaining a frivolous appeal. We agree with the

Commissioner, affirm the decision of the Tax Court, and impose sanctions against

Perkins for maintaining this frivolous appeal.

         We review factual findings of the Tax Court for clear error and review de

novo its legal conclusions. Bone v. Comm’r, 324 F.3d 1289, 1293 (11th Cir.

2003).

         Perkins does not challenge the calculation of his deficiency by the Tax

Court, but instead argues that the Commissioner was without authority to enforce

the tax laws against Perkins because it failed to personally notify Perkins that he

was required to file tax returns and maintain financial records. Perkins argues that

a regulation, Treas. Reg. § 1.6001-1(d) (as amended in 1990), required that he be

notified by the IRS of his obligation to maintain financial records that would

support a tax liability. Perkins’s argument is meritless.

         The Code requires that “[e]very person liable for any tax imposed . . . shall

keep such records, render such statements, make such returns, and comply with

such rules and regulations as the Secretary may from time to time prescribe,” 26
                                             2
U.S.C. § 6001, and Treasury regulations provide that any person required to file a

tax return must keep records that support the information reported in the tax return,

Treas. Reg. § 1.6001-1(a). The Treasury regulation on which Perkins relies states

that a district director “may require any person, by notice served upon him, to . . .

keep such specific records as will enable the district director to determine whether

or not such person is liable for tax,” id. § 1.6001-1(d), but that regulation about the

discretionary authority given to a district director does not trump Perkins’s

independent obligation under the United States Code, see 26 U.S.C. § 6001, and

Treasury regulations, see 26 C.F.R. § 1.6001-1(a), to maintain records and file

returns.

      To the extent that Perkins argues that his deficiency was not supported by

evidence, this argument also fails. The Commissioner presented evidence of

Perkins’s income from his employers, and that evidence supports the decision of

the Tax Court.

      The Commissioner has moved for sanctions to be imposed against Perkins

for maintaining a frivolous appeal. See 28 U.S.C. § 1912; Fed. R. App. P. 38.

Rule 38 provides that “[i]f a court of appeals determines the appeal is frivolous, it

may, after a separately filed motion or notice from the court and reasonable

opportunity to respond, award just damages and single or double costs to the

appellee.” Fed. R. App. P. 38. We have imposed Rule 38 sanctions on a pro se
                                           3
taxpayer after the Tax Court had apprised the taxpayer of the potential

consequences of maintaining an appeal based on arguments previously rejected by

the court. Biermann v. Comm’r, 769 F.2d 707, 708 (11th Cir. 1985). The

Commissioner reports that the average expense in attorney salaries and other costs

incurred in the defense of frivolous taxpayer appeals in which sanctions were

awarded during 2004 and 2005 is greater than $11,000 and asks that we impose a

sanction against Perkins in the amount of $8000.

      Perkins’s argument that the Commissioner was required to give personal

notice to Perkins of his obligation to maintain financial records is frivolous.

Perkins made the same argument before the Tax Court and was informed by that

court that his arguments were frivolous. The Tax Court warned Perkins that, if he

persisted with frivolous arguments, he could be sanctioned, and the Tax Court later

sanctioned Perkins $5000 for persisting with his frivolous argument. Because

Perkins, after being warned, continued his frivolous argument in this appeal, the

motion for sanctions is GRANTED. We award the Commissioner $8000 in

sanctions to be paid by Perkins for pursuing this frivolous appeal.

      The decision of the Tax Court is

      AFFIRMED.




                                           4